Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arrell, Jr. et al. (US 9,447,672), hereinafter (“Arrell”) in view of applicant’s admitted prior art (“AAPA”).  Arrell (Fig 6) discloses a system for a power charge, said system comprising: an outer tube filled with a combustible power charge, wherein said power charge system comprises a first end and a second end; wherein said first end comprises a first secondary pellet (20’) with an exposed face; and wherein said second end comprises a second secondary pellet (20’) with an exposed face.
Arrel does not show that the first and secondary pellets are Pyrodex.  AAPA teaches that Pyrodex is commonly known and used in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the pellets in Arrel to be of the type taught by AAPA, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (US 9,453,382), hereinafter (“Carr”), in view of Arrell and further in view of AAPA.  
Re claims 1, 3, 4, and 6-15, Carr (Fig 1) discloses a system for a power charge, said system comprising: an outer tube (26) filled with a combustible power charge (16), wherein said power charge system comprises a first end and a second end; wherein said first end comprises a first secondary pellet (32) with an exposed face.  Carr does not show the power charge wherein said second end comprises a second secondary pellet with an exposed face.  Arrell teaches a power charge having a pellet/initiator at both ends so that the power charge may be initiated at both ends (c. 5, l. 19-23).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the power charge in Carr to have initiators at both ends of the power charge.  The motivation (as taught by Arrell) would be so that the power charge may be initiated at both ends.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Carr as modified abovedoes not show that the first and secondary pellets are Pyrodex.  AAPA teaches that Pyrodex is commonly known and used in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the pellets in Arrel to be of the type taught by AAPA, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant's arguments filed 10-6-22 have been fully considered but they are not persuasive. Applicant argues that the examiner has not provided a motivation for modifying Carr with Arrel; the examiner disagrees.  Carr discloses the claimed invention with the exception of a secondary pellet on a second end on the power charge.  Arrell teaches a power charge having a pellet/initiator at both ends so that the power charge may be initiated at both ends (c. 5, l. 19-23).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to modify the power charge in Carr to have initiators at both ends of the power charge.  The motivation (as taught by Arrell) would be so that the power charge may be initiated at both ends.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641